Title: To George Washington from Captain Thomas Posey, 24 July 1778
From: Posey, Thomas
To: Washington, George


          
            Sir
            New Winsor [N.Y.] 24th July 1778
          
          Agreable to your Orders of the 20th Inst. I have Joind Lieut. Colo. Butler at this
            place where we have Embarkt for Albany.
          Upon the Rect of your Orders, I sent the Paymaster acting to my Party, to draw there
            Pay. youl much Oblidge in leting him Know our distanation as the men are in Extream
            need. I am sir Yr Obt sert
          
            Thomas Posey
          
        